Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to application filed 07/20/2021.
Claims 1-17 are pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/04/2021, 04/22/2022, 07/28/2022 has been placed in record and considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937,214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-17 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of copending Application No. 17/380,512. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-17 of the current application perform the same steps or limitations recited by claims 1-17 of copending Application No. 17/380,512 as detailed below by the examiner.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 1-17
Current Application
Claim 1-17
Application No. 17/380,512
Claim 1: A method for call control of a call initiated by a mobile device, the method comprising: 
receiving, by a remote computing entity, a voice call placed by a mobile device to a third party computing entity, wherein receiving the voice call comprises receiving a phone number of the mobile device and a phone number of the third party computing entity; 
identifying, by the remote computing entity, one or more call control rules associated with the phone number of the third party computing entity; 
responsive to identifying the one or more call control rules associated with the phone number of the third party computing entity, (a) initiating, by the remote entity, a communication session (i) based at least in part on the one or more call control rules, and (ii) in lieu of establishing the voice call between the mobile device and the third party computing entity, and (b) suspending the voice call, wherein a user of the mobile device can continue with the communication session in lieu of completing the voice call; and 
responsive to the user continuing with the communication session, terminating, by the remote entity, the voice call

Claim 1: A method for call control of a call initiated by a mobile device, the method comprising: 
receiving, by a remote computing entity via an application program interface (API)- based communication channel from the third party computing entity, call data of a voice call initiated by a mobile device to the third party computing entity, wherein the call data comprises a phone number of the mobile device and a phone number of the third party computing entity;
identifying, by the remote computing entity, one or more call control rules associated with the phone number of the third party computing entity; 
responsive to identifying the one or more call control rules associated with the phone number of the third party computing entity, (a) transmitting, to the third party computing entity, data causing the third party computing entity to initiate a communication session (i) based at least in part on the one or more call control rules, and (ii) in lieu of establishing the voice call between the mobile device and the third party computing entity, and (b) transmitting, to the third party computing entity, data causing the third party computing entity to suspend the voice call, wherein a user of the mobile device can continue with the communication session in lieu of completing the voice call; 
transmitting data to the third party computing entity that causes the third party computing entity to terminate the voice call upon receipt of data indicating the user continued the communication session.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4-6, 9-10, 12-14, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Meriaz et al. (US 2017/0265065 A1) in view of Anandadoss et al. (US 10,171,657 B1).
Regarding claim 1, Meriaz discloses a method for call control of a call initiated by a mobile device, the method comprising: 
receiving, by a remote computing entity, a voice call placed by a mobile device to a third party computing entity, wherein receiving the voice call comprises receiving a phone number of the mobile device and a phone number of the third party computing entity ([0043]:  a mobile device 105 (e.g., executing an application initiation program) placing an outbound call or receiving an inbound can determine/identify whether the corresponding inbound or outbound number is one of a plurality of target telephone numbers (i.e. the mobile device phone number and/or third party phone number).  [0048]:  the call management computing entity 100 (remote computing entity) can identify the call control rules after determining/identifying that an inbound or outbound number is a target number (e.g., one of a plurality of target numbers. Claim 6: subsequent to initiating the interactive interface for display via the mobile device, receiving an inbound voice call from an entity associated with outbound phone number, wherein the interactive interface is displayed during the inbound voice call);
identifying, by the remote computing entity, one or more call control rules associated with the phone number of the third party computing entity (fig. 5, [0038], [0042]:  the third-party (e.g., operating a third-party computing entity 110) may provide one or more telephone numbers (e.g., target telephone numbers) associated with the third party and for which the third party would like mobile devices 105 (e.g., executing application initiation programs) to perform certain actions before, simultaneous to, during, and/or after calling or receiving a call from such numbers. The telephone numbers (e.g., target telephone numbers) provided by the third-party (e.g., operating a third-party computing entity 110) may be stored by the call management computing entity 100 for use by the call management computing entity 100.  [0043], [0046]:  After the telephone numbers (e.g., target telephone numbers), URLs, rules, and/or the like have been provided to the call management computing entity 100 (e.g., in communication with the mobile device 105), a mobile device 105 (e.g., executing an application initiation program) placing an outbound call or receiving an inbound can determine/identify whether the corresponding inbound or outbound number is one of a plurality of target telephone numbers.  The call management computing entity 100 (e.g., in communication with the mobile device 105) may make such identifications/determinations and provide instructions to the mobile device 105 (e.g., executing an application initiation program) to carry out and/or perform actions based on one or more call control rules defined for the corresponding number); 
responsive to identifying the one or more call control rules associated with the phone number of the third party computing entity, (a) initiating, by the remote entity, a communication session (i) based at least in part on the one or more call control rules, and (ii) in lieu of establishing the voice call between the mobile device and the third party computing entity ([0040]:  Dish may define rules (e.g., via a third-party computing entity 110) to the call management computing entity 100 (e.g., in communication with the mobile device 105) indicating that for mobile devices 105 that call or receive calls from 1-800-823-4929, Dish wants a Dish application resident on the mobile device 105 initiated to open to a chat session for all calls or a browser initiated to open to a URL https://dishnetwork.custhelp.com/app/chat to open to a chat session for all calls (See FIG. 8). This may allow Dish to have chat sessions during or in lieu of voice calls that can be used for a variety of purposes), and (b) suspending the voice call, wherein a user of the mobile device can continue with the communication session in lieu of completing the voice call ([0040], [0046]:  the call control rules may define whether the call should be established, terminated/blocked, or suspended; whether the mobile device 105 (e.g., executing an application initiation program or other computing entity) should perform any other actions, such as opening a browser or a new tab in a browser to an identified URL or opening an identified application resident on the mobile device 105).
However, Meriaz does not disclose responsive to the user continuing with the communication session, terminating, by the remote entity, the voice call.
In an analogous art, Anandadoss discloses responsive to the user continuing with the communication session, terminating, by the remote entity, the voice call (column 3, 58-column 4, 5:  For example, the customer may be running their web browser on their smartphone or on their computing device while waiting on hold with a voice call. The customer may find that chat has a shorter wait time and elects to transition over to the chat channel from the voice channel. Once the customer has initiated the transition, the customer may receive a notification (such as a screen pop or SMS) with a link to initiate a chat session using their web browser in the mobile device. While transitioning out of voice and into chat, with a web browser, the chat session may be initiated in a separate browser window. In the event that the customer is performing the switch entirely within their mobile application, the chat session may resume inside the mobile application itself with the initial voice call being disconnected).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Meriaz to comprise “responsive to the user continuing with the communication session, terminating, by the remote entity, the voice call” taught by Anandadoss.
One of ordinary skilled in the art would have been motivated because it would have enabled the user to transition from a voice call into chat to connect with a contact center (Anandadoss, column 6, 53-61).  

Regarding claim 2, Meriaz-Anandadoss discloses the method for call control of claim 1, wherein the one or more call control rules are time dependent rules, and wherein the method further comprises: determining a current time of the voice call and executing the communication session based at least in part on determining an applicable call control rule based at least in part on the current time of the voice call (Meriaz, [0040]:  Samsung may define rules (e.g., via a third-party computing entity 110) to the call management computing entity 100 (e.g., in communication with the mobile device 105) indicating that for mobile devices 105 that call or receive calls from 1-888-987-4357 between 19:00-07:00 Eastern Standard Time, Samsung wants an Internet browser initiated on the corresponding mobile device 105 to open to http://www.samsung.com/us/support/contact. This may allow Samsung, for example, to route calls for technical support during non-business hours to its webpage).

Regarding claim 4, Meriaz-Anandadoss discloses wherein initiating a communication session comprises transmitting a text message to the phone number of the mobile device (Anandadoss, column 3, 58-column 4, 5: The customer may find that chat has a shorter wait time and elects to transition over to the chat channel from the voice channel. Once the customer has initiated the transition, the customer may receive a notification (such as a screen pop or SMS) with a link to initiate a chat session using their web browser in the mobile device. While transitioning out of voice and into chat, with a web browser, the chat session may be initiated in a separate browser window. In the event that the customer is performing the switch entirely within their mobile application, the chat session may resume inside the mobile application itself with the initial voice call being disconnected). The same rationale applies as in claim 1.

Regarding claim 5, Meriaz-Anandadoss discloses the method for call control of claim 4, wherein the text message comprises a hyperlink configured to cause the mobile device to initiate an alternative communication session with the third party computing entity(Anandadoss, fig. 3, column 3, 58-column 4, 5: Once the customer has initiated the transition, the customer may receive a notification (such as a screen pop or SMS) with a link to initiate a chat session using their web browser in the mobile device).

Regarding claim 6, Meriaz-Anandadoss discloses the method for call control of claim 5, wherein the hyperlink is specific to the voice call, and wherein detection that the hyperlink has been accessed causes the remote computing entity to terminate the voice call (Anandadoss, fig. 3, column 3, 58-column 4, 5: Once the customer has initiated the transition, the customer may receive a notification (such as a screen pop or SMS) with a link to initiate a chat session using their web browser in the mobile device. In the event that the customer is performing the switch entirely within their mobile application, the chat session may resume inside the mobile application itself with the initial voice call being disconnected).  The same rationale applies as in claim 1.

Regarding claims 9 and 17; the claims are interpreted and rejected for the same reason as set forth in claim 1.

Regarding claim 10; the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 12; the claim is interpreted and rejected for the same reason as set forth in claim 4.

Regarding claim 13; the claim is interpreted and rejected for the same reason as set forth in claim 5.

Regarding claim 14; the claim is interpreted and rejected for the same reason as set forth in claim 6.


Claims 3, 7-8, 11, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Meriaz in view of Anandadoss, as applied to claim 1, in further view of Ismail et al. (US 10,475,075 B2).
Regarding claim 3, Meriaz-Anandadoss discloses the method for call control of claim 1.
However, Meriaz-Anandadoss does not disclose further comprising: determining whether the phone number of the mobile device is a known phone number; upon determining that the phone number of the mobile device is a known phone number, retrieving content specific to the phone number of the mobile device; and wherein initiating a communication session comprises transmitting, by the remote entity, the content specific to the phone number of the mobile device.
In an analogous art, Ismail discloses further comprising: determining whether the phone number of the mobile device is a known phone number (fig. 2A-2B, claim 14, column 8, 51-64:  wherein retrieving the at least one identifier includes searching the cross-channel targeting database for established correlations that include a caller telephone number that matches the receive telephone number); upon determining that the phone number of the mobile device is a known phone number, retrieving content specific to the phone number of the mobile device (fig. 2A-2B, claim 14, column 8, 51-64:  identifying one or more user identifiers identifying one or more user identifiers and one or more associated corresponding numerical confidence levels included in the established correlations that include the caller telephone number that matches the received telephone number, and selecting the at least one user identifier from the identified one or more user identifiers…transmitting a request to the corresponding one or more publishers to cause a second advertisement, via a publisher website or application, to the user associated with the one user identifier); and wherein initiating a communication session comprises transmitting, by the remote entity, the content specific to the phone number of the mobile device (column 8, 1-6:  targeting of advertisements by the advertising system 102).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Meriaz-Anandadoss to comprise “further comprising: determining whether the phone number of the mobile device is a known phone number; upon determining that the phone number of the mobile device is a known phone number, retrieving content specific to the phone number of the mobile device; and wherein initiating a communication session comprises transmitting, by the remote entity, the content specific to the phone number of the mobile device” taught by Ismail.
One of ordinary skilled in the art would have been motivated because it would have enabled a cross-channel targeting database to identify consumers that should be reengaged on behalf of a business via an alternate communication channel (Ismail, column 2, 1-4).  

Regarding claim 7, Meriaz-Anandadoss discloses the method for call control of claim 1.
However, Meriaz-Anandadoss does not discloses further comprising determining whether the phone number of the mobile device matches a known phone number associated with the mobile device.
In an analogous art, Ismail discloses further comprising determining whether the phone number of the mobile device matches a known phone number associated with the mobile device (fig. 2A-2B, claim 14, column 8, 51-64:  wherein retrieving the at least one identifier includes searching the cross-channel targeting database for established correlations that include a caller telephone number that matches the receive telephone number…identifying one or more user identifiers identifying one or more user identifiers and one or more associated corresponding numerical confidence levels included in the established correlations that include the caller telephone number that matches the received telephone number, and selecting the at least one user identifier from the identified one or more user identifiers…transmitting a request to the corresponding one or more publishers to cause a second advertisement, via a publisher website or application, to the user associated with the one user identifier).
Therefore, it would have been obvious before the effective filed date of the claimed invention to a person having ordinary skill in the art to modify Meriaz-Anandadoss to comprise “further comprising determining whether the phone number of the mobile device matches a known phone number associated with the mobile device” taught by Ismail.
One of ordinary skilled in the art would have been motivated because it would have enabled a cross-channel targeting database to identify consumers that should be reengaged on behalf of a business via an alternate communication channel (Ismail, column 2, 1-4).  

Regarding claim 8, Meriaz-Anandadoss-Ismail discloses the method for call control of claim 7, wherein determining whether the phone number of the mobile device matches a known phone number associated with the mobile device comprises: transmitting the phone number of the mobile device as identified during receipt of the voice call to an operator together with contextual data of the voice call to cause the operator to determine whether the phone number of the mobile device matches a known voice call placed by the phone number(Ismail, column 15, 7-21:  the system 102 causes a re-targeting message to be transmitted to the consumer via data channel 114 and the selected publisher 116. For example, the system may request that the corresponding publisher display a desired targeted advertisement or advertising campaign to the consumer the next time the consumer uses a web browser 136 to access a website of the publisher. The publisher identifies the consumer by the masked user identifier that is provided by the system 102. The publisher retrieves the unique user identifier that corresponds to the masked user identifier, and uses the unique user identifier to serve advertisements to the desired consumer. A publisher 116 may notify the system 102 when the requested advertising has been delivered to the desired consumer). The same rationale applies as in claim 7.

Regarding claim 11; the claim is interpreted and rejected for the same reason as set forth in claim 3.

Regarding claim 15; the claim is interpreted and rejected for the same reason as set forth in claim 7.

Regarding claim 16; the claim is interpreted and rejected for the same reason as set forth in claim 8.

Additional References
	The prior art made of record and not relied upon is considered pertinent to applicants disclosure.
Lilley, US 11,223,540 B1: Predictive Routing For Service Sessions. 
Berner et al., US 2013/0130661 A1: System and Method for Performing an Action on a Phone in Response to a User Initiating an Outbound Call to One or More Select Phone Numbers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C TURRIATE GASTULO whose telephone number is (571)272-6707. The examiner can normally be reached Monday - Friday 8 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian J Gillis can be reached on 571-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.T/Examiner, Art Unit 2446                                                                                                                                                                                                        
/SHEAN TOKUTA/Primary Examiner, Art Unit 2446